      Case 4:18-cv-00514-BSM-ERE Document 60 Filed 08/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TERRY PENISTER,
ADC #092828                                                                 PLAINTIFF

v.                         CASE NO. 4:18-CV-000514-BSM

MARK CASHION, et al.                                                    DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge Edie Ervin’s

partial recommended disposition [Doc. No. 55] is adopted. The Clerk is directed to update

the name of defendants Young to Lewis Young and Brown to Byron Brown. Defendants’

motion for partial summary judgment [Doc. No. 47] is granted, in part and Terry Penister’s

claims against Young are dismissed without prejudice.

      IT IS SO ORDERED this 10th day of August, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
